Title: To George Washington from Nicholas Cooke, 21 January 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence January 21st 1776

Your Favour of the 6th instant I received & laid before the General Assembly. It had great Weight: And I believe that no Supplies to the Enemy’s Ships would have been permitted had it not appeared to us that the Members of the Continental Congress were of Opinion that they should be continued. The following is an Extract of a Letter from our Delegates on that Subject “A Memorial from the Town of Newport forwarded to us by Express having been referred to the General Assembly we now inclose that with the Papers pertinent thereto. We should not do Justice to the Benevolence of Congress or to the distressed Situation of the Town if we did not acquaint you that all the Gentlemen who spoke in this Debate expressed the most tender Regard for the distressed People, and gave it as their Opinion that as long as the Ships of War now in the Harbour could be supplied with fresh Provisions Beer and such like Necessaries for their own immediate Support consistently with the great Principles of the general Good and Safety of America the Town ought to be permitted to furnish them; the greatest Care being taken by Government that no more than the barely necessary Supplies be furnished them from Time to Time, lest the common Enemy in other Parts of the Continent should through them obtain Provisions.” In Consequence of which the General Assembly have ordered that Capt. Wallace should be supplied, as you will see by the inclosed Vote. But, as he may canonade

and even burn the Town, a discretionary Power, by a private Vote, which it is designed should be kept a profound Secret, is given to the Commander of the Forces on Rhode Island to permit Supplies in Cases of imminent Danger until the next Session to be holden on the last Monday in next Month.
Similar Measures to those taken by Connecticut as mentioned in your Letter have been adopted by this Colony. Besides which the commanding Officer of any Body of the Continental Troops is empowered to impress Carriages &c.
The General Assembly ordered an Address to the Congress a Copy of which I do myself the Honor to inclose you. We are not without Hopes that the Congress will take the whole Brigade into their Service, especially as the Necessity arising from so powerful an Invasion, of establishing the whole Force we have ordered is clear and manifest. From the Nature of the War, and the Circumstances of the Colonies I think every Idea of partial and colonial Defence ought to be given up. There must be a supreme superintending Power to exert and direct the Force of the whole for the Defence and Safety of all; otherwise the Exertions & Burthens will not only be very unequal, to the greatly endangering of the Union upon which the Welfare of America depends, but Colony after Colony may be subdued without the Chance of making Resistance. I shall only add on this Head that unless the Continent enter upon the Defence of the Colony it must be abandoned to the great Detriment of the common Cause. I beg the Favour of your Excellency seriously to consider this Matter and to give us your Assistance with the Members of the Congress for procuring such a Body of Forces as the Interest of this and the United Colonies in general shall require.
We had procured upwards of an Hundred Blankets which were designed for the Army under your immediate Command; but the Descent upon Prudence obliged us to send Forty of them to our Troops upon that Island; and to supply the additional Forces ordered to be raised will demand every Blanket that can be spared in the Colony. I am with great Respect and Esteem Sir Your Excellency’s most obedient and most humble Servant

Nichs Cooke

